DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The Examiner appreciates the time and effort of the Applicant in the compact prosecution of this case. The Amendments have not placed the application in condition for allowance based on the newly applied art. 
If further attempts are made to properly and completely define the invention, Applicant is advised to consider the paragraphs or columns and line numbers and/or figures in the references, as noted below.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well; and such passages and/or figures may be helpful to Applicant in preparing a response to this action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites “the first cover having a first dielectric constant” and later in the claim recites “a first area corresponding to the radiation path, and having a first dielectric constant”. It is not clear if the first dielectric constant recited refers to the first dielectric later recited in claim 1 or if it is an additional first dielectric.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Khripkov et al. (US 20170294705) in view of McKenna et al. (US Pat. 4835538) and Jenwatanavet et al. (US Pat. 10084241).
Regarding claim 1:
Khripkov et al. disclose (in Figs. 1 and 2A-2C) an electronic device (10) comprising: a housing (defined by 102 and 103) comprising a first cover (102) facing a first direction (top direction; See Figs.), a second cover (103) facing a second direction (bottom direction; See Figs.) opposite to the first cover (102) and lateral member (101) surrounding an inner space between the first cover (102) and the second cover (103), and the first cover (101) having a first dielectric constant; and an antenna structure (201) disposed in the inner space of the housing (defined by 102 and 103) and comprising: a printed circuit board (PCB) (104); at least one antenna element (200) disposed in the PCB (104) to form a beam pattern in a third direction (Side direction; See Figs.) facing the lateral member (101) and being perpendicular to the first direction (top direction); a first dielectric structure (105) disposed on a radiation path of the beam pattern, formed integrally with or combined with the PCB (104), and having a second dielectric constant equal to or different from the first dielectric constant; a second dielectric structure (500) disposed on the radiation path between the first dielectric structure (105) and the first cover (102).
Khripkov et al. is silent on that second dielectric structure disposed on the radiation path between the first dielectric structure and the first cover, and having a third dielectric constant higher than the first dielectric constant and the second dielectric constant; and a wireless communication circuit configured to at least one of transmit or receive a radio signal through the at least one antenna element.
McKenna et al. disclose the implementation of a second dielectric constant (depicted by different shading) equal to or different from the first dielectric constant (of 112); a second dielectric structure (114) disposed on the radiation path between the first dielectric structure (112) and the first cover (defined by C2), and having a third dielectric constant (depicted by different shading) higher than the first dielectric constant (Para. 0073) and the second dielectric constant (depicted by different shading).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the antenna structure taught by McKenna et al. into the device of Khripkov et al. for the benefit of achieving desired VSWR bandwidth and radiation efficiency (See Abstract).
Khripkov as modified is silent on that a wireless communication circuit configured to at least one of transmit or receive a radio signal through the at least one antenna element.
Jenwatanavet et al. disclose (in Figs. 2 and 3) a wireless communication circuit (108) configured to at least one of transmit or receive a radio signal through the at least one antenna element (62 and 64; Col. 5, Lines 60-64).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed implement the wireless communication circuit as taught by Jenwatanavet et al. into the modified device of Khriptov for the benefit of providing energy to the antenna (Col. 10, Lines 28-31).
Regarding claim 2:
Khripkov et al. is silent on that the second dielectric structure comprises a high-dielectric injected portion injected into the first dielectric structure on the radiation path.
McKenna et al. disclose the second dielectric structure (114) comprises a high-dielectric injected portion injected into the first dielectric structure (112) on the radiation path (See Fig.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the antenna structure taught by McKenna et al. into the device of Khripkov et al. for the benefit of achieving desired VSWR bandwidth and radiation efficiency (See Abstract).
Regarding claim 3:
Khripkov et al. is silent on that the third dielectric constant is determined based on at least one of a width, a length, or a thickness of the high-dielectric injected portion.
McKenna et al. disclose the third dielectric constant (depicted by different shading in 114) is determined based on at least one of a width, a length, or a thickness of the high-dielectric injected portion (of the second dielectric structure, 114).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the antenna structure taught by McKenna et al. into the device of Khripkov et al. for the benefit of achieving desired VSWR bandwidth and radiation efficiency (See Abstract).
Regarding claim 4:
Khripkov et al. is silent on that the high-dielectric injected portion is disposed to have an upper surface that coincides with an upper surface of the first dielectric structure.
McKenna et al. disclose the high-dielectric injected portion (of the second dielectric structure, 114) is disposed to have an upper surface that coincides with an upper surface of the first dielectric structure (112; See Figs.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the antenna structure taught by McKenna et al. into the device of Khripkov et al. for the benefit of achieving desired VSWR bandwidth and radiation efficiency (See Abstract).
Regarding claim 5:
Khripkov et al. is silent on that the second dielectric structure comprises a high-dielectric patch attached to an upper surface of the first dielectric structure on the radiation path.
McKenna et al. disclose the second dielectric structure (114) comprises a high-dielectric patch (106) attached to an upper surface of the first dielectric structure (112) on the radiation path (See Figs.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the antenna structure taught by McKenna et al. into the device of Khripkov et al. for the benefit of achieving desired VSWR bandwidth and radiation efficiency (See Abstract).
Regarding claim 6:
Khripkov et al. disclose the PCB (104) is supported at least in part by the first dielectric structure (105).
Regarding claim 7:
Khripkov et al. is silent on that the first dielectric structure comprises a low-dielectric structure disposed on both sides of the second dielectric structure and having a fourth dielectric constant lower than the third dielectric constant.
McKenna et al. disclose the first dielectric structure (112) comprises a low-dielectric structure disposed on both sides of the second dielectric structure (114) and having a fourth dielectric constant lower (same as that of C2) than the third dielectric constant (depicted by different shading in 114).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the antenna structure taught by McKenna et al. into the device of Khriptov et al. for the benefit of achieving desired VSWR bandwidth and radiation efficiency (See Abstract).

Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable Khripkov et al. (US 20170294705) in view of McKenna et al. (US Pat. 4835538) and Jenwatanavet et al. (US Pat. 10084241) as applied to claim 1 and further Ng et al. (US Pat. 10361488).
Regarding claim 8:
Khripkov as modified is silent on that the low-dielectric structure is formed as a recess in the first dielectric structure.
Ng et al. disclose (in Figs. 1, 2, 3A and 3B) the low-dielectric structure (within 304) is formed as a recess in the first dielectric structure (802; See Figs.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed implement the recess in the dielectric structure as taught by Ng et al. into the modified device of Khripkov for the benefit of EM wave energy jumps between the recess and other beams radiated (Col. 6, Lines 35-36) to modified the beams and achieving slimmer and smaller user devices (Col. 7, Lines 27 – 29). 
Regarding claim 9:
Khripkov as modified is silent on that the fourth dielectric constant is determined based on at least one of a width, a length, or a depth of the recess.
Accordingly, it would have been an obvious matter of design consideration to recognize that the dielectric constant value is based physically on the area resulting from e.g. length, width, depth etc. of the material, especially since such design consideration would have been knowledge within the purview of one of ordinary skill in the art, thereby suggesting the obviousness of the design consideration.
Regarding claim 10:
Khripkov as modified is silent on that the low-dielectric structure comprises periodic structures formed at a predetermined depth in the first dielectric structure.
Ng et al. disclose (in Figs. 1, 2, 3A and 3B) the low-dielectric structure (within 304) comprises periodic structures (304) formed at a predetermined depth in the first dielectric structure (802; See Figs.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed implement the periodic structure in the dielectric structure as taught by Ng et al. into the modified device of Khripkov for the benefit of EM wave energy jumps between the recess and other beams radiated (Col. 6, Lines 35-36) to modified the beams and achieving slimmer and smaller user devices (Col. 7, Lines 27-29).
Regarding claim 11:
Khripkov as modified is silent on that the periodic structures comprise air holes formed at the predetermined depth in the first dielectric structure.
Ng et al. disclose (in Figs. 1, 2, 3A, 3B and 16A-16H) the periodic structures (804) comprise air holes formed at the predetermined depth in the first dielectric structure (802; See Figs.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed implement the periodic structure in the dielectric structure as taught by Ng et al. into the modified device of Khripkov for the benefit of EM wave energy jumps between the recess and other beams radiated (Col. 6, Lines 35-36) to modified the beams and achieving slimmer and smaller user devices (Col. 7, Lines 27-29).
Regarding claim12:
Khripkov as modified is silent on that the periodic structures comprise a filling material filled in the air holes and having a dielectric constant lower than the second dielectric constant.
Ng et al. disclose the periodic structures (804) comprise a filling material (306) filled in the air holes and having a dielectric constant lower than the second dielectric constant (308; See Figs.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed implement the periodic structure in the dielectric structure as taught by Ng et al. into the modified device of Khripkov for the benefit of EM wave energy jumps between the recess and other beams radiated (Col. 6, Lines 35-36) to modified the beams and achieving slimmer and smaller user devices (Col. 7, Lines 27-29).
Regarding claim 13:
Khripkov as modified is silent on that the fourth dielectric constant is determined based on at least one of a distance between the periodic structures, a size of each periodic structure, a number of arrangements of the periodic structures, or an arrangement density of the periodic structures.
Accordingly, it would have been an obvious matter of design consideration to recognize that the dielectric constant value is based physically on the area resulting from e.g. length, width, depth etc. of the material, especially since such design consideration would have been knowledge within the purview of one of ordinary skill in the art, thereby suggesting the obviousness of the design consideration.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Khripkov et al. (US 20170294705) in view of McKenna et al. (US Pat. 4835538) and Jenwatanavet et al. (US Pat. 10084241) as applied to claim 1 and further Yun et al. (US 20190165473).
Regarding claim 14:	Khripkov as modified is silent on that a second cover facing in a direction opposite to the first cover; and a display disposed in the inner space to be visible at least in part from outside through the second cover.
Yun et al. disclose (in Fig. 3) a second cover (320) facing in a direction opposite to the first cover (380); and a display (830) disposed in the inner space to be visible at least in part from outside through the second cover (320).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed implement the first and second cover along with the display serving as the housing as taught by Yun et al. into the modified device of Khripkov for the benefit of protecting components within the electronic device (Para. 0242, Lines 1-6).

Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Khripkov et al. (US 20170294705) in view of Jenwatanavet et al. (US Pat. 10084241)
Regarding claim 15:
Khripkov et al. disclose (Figs. 1 and 2A-2C) an electronic device (10) comprising: a housing (defined by 102 and 103) comprising a first cover (102) facing a first direction (top direction; See Figs.), a second cover (103) facing a second direction (bottom direction; See Figs.) opposite to the first cover (102) and lateral member (101) surrounding an inner space between the first cover (102) and the second cover (103), and the first cover (102) having a first dielectric constant; and an antenna structure (201) disposed in the inner space of the housing (defined by 102 and 103) and comprising: a printed circuit board (PCB) (104); at least one antenna element (200) disposed in the PCB (104) to form a beam pattern in a third direction (side direction) facing the lateral member (101) and being  perpendicular to the first direction (top direction); and a dielectric structure (105) disposed on a radiation path of the beam pattern, formed integrally with or combined with the PCB (104), the dielectric structure (105) comprising; a first area (comprising the periodic bars) corresponding to the radiation path, and having a first dielectric constant (being a dielectric bar), and a second area (the gaps between periodic bars) including a low-dielectric structure (air) disposed on both sides of the first area (the periodic bars) and having a second dielectric constant (air dielectric) lower than the first dielectric constant (being a dielectric bar); wherein at least a part of the first area (the periodic bars) is disposed between the PCB (104) and the lateral member (101).
Khripkov et al. is silent on that a wireless communication circuit configured to at least one of transmit or receive a radio signal through the at least one antenna element.
Jenwatanavet et al. disclose (in Figs. 2 and 3) a wireless communication circuit (108) configured to at least one of transmit or receive a radio signal through the at least one antenna element (62 and 64: Col. 5, Lines 60-64).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed implement the wireless communication circuit as taught by Jenwatanavet et al. into the modified device of Khripkov for the benefit of providing energy to the antenna (Col. 10, Lines 28-31).
Regarding claim 20:
Khripkov et al. disclose the electronic device (10) further comprises a high-dielectric structure (201) disposed on the radiation path between the dielectric structure (105) and the first cover (102), and having a third dielectric constant higher than the first dielectric constant (being a dielectric bar) and a dielectric constant of the first cover (102).

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Khripkov et al. (US 20170294705) in view of Jenwatanavet et al. (US Pat. 10084241) as applied to claim 15 and further in view of Ng et al. (US Pat. 10361488).
Regarding claim 16:
Khripkov as modified is silent on that the low-dielectric structure comprises a recess formed to be lower than an upper surface of the dielectric structure.
Ng et al. disclose the low-dielectric structure (within 304) comprises a recess (304) formed to be lower than an upper surface of the dielectric structure (302).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed implement the recess in the dielectric structure as taught by Ng et al. into the modified device of Khripkov for the benefit of EM wave energy jumps between the recess and other beams radiated (Col. 6, Lines 35-36) to modified the beams and achieving slimmer and smaller user devices (Col. 7, Lines 27 - 29).
Regarding claim 17:
Khripkov as modified is silent on that the second dielectric constant is determined based on at least one of a width, a length, or a depth of the recess.
Accordingly, it would have been an obvious matter of design consideration to recognize that the dielectric constant value is based physically on the area resulting from e.g. length, width, depth etc. of the material, especially since such design consideration would have been knowledge within the purview of one of ordinary skill in the art, thereby suggesting the obviousness of the design consideration.
Regarding claim 18:
Khripkov as modified is silent on that the low-dielectric structure comprises periodic structures formed at a predetermined depth from an upper surface of the dielectric structure.
Ng et al. disclose (in Figs. 1, 2, 3A and 3B) the low-dielectric structure (within 304) comprises periodic structures (804) formed at a predetermined depth from an upper surface of the dielectric structure (302; See Figs.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed implement the periodic structure in the dielectric structure as taught by Ng et al. into the modified device of Khripkov for the benefit of EM wave energy jumps between the recess and other beams radiated (Col. 6, Lines 35-36) to modified the beams and achieving slimmer and smaller user devices (Col. 7, Lines 27-29).
Regarding claim 19:
Khripkov as modified is silent on that the second dielectric constant is determined based on at least one of a distance between the periodic structures, a size of each periodic structure, a number of arrangements of the periodic structures, or an arrangement density of the periodic structures.
Accordingly, it would have been an obvious matter of design consideration to recognize that the dielectric constant value is based physically on the area resulting from e.g. length, width, depth etc. of the material, especially since such design consideration would have been knowledge within the purview of one of ordinary skill in the art, thereby suggesting the obviousness of the design consideration.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988. The examiner can normally be reached General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAMIDELE A JEGEDE/Examiner, Art Unit 2845  

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845